Citation Nr: 0713964	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran filed a timely Notice of Disagreement 
(NOD) with respect to an October 31, 2001 rating decision.  

2.  Entitlement to service connection for chronic fatigue, 
pain and depression as secondary to service-connected 
disability. 

3.  Entitlement to service connection for hemorrhoids as 
secondary to service-connected disability. 

4.  Entitlement to service connection for diarrhea as 
secondary to service-connected disability. 

5.  Entitlement to service connection for hepatitis C.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
proctitis.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for arthritis/arthralgia.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for pancreatitis.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
biliary disease.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to secondary service connection 
for gastroesphogeal reflux disease (GERD).   

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

12.  Entitlement to a compensable evaluation for rheumatoid 
arthritis.  

13.  Entitlement to an increased compensable rating for 
hepatitis.  

14.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities.  

15.  Entitlement to special monthly compensation based on aid 
and attendance or being housebound.  

16.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to March 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

This decision will deal with the issue of whether the veteran 
filed a timely NOD with respect to an October 31, 2001 rating 
decision.  The remaining issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an October 31, 2001 rating, the RO denied service 
connection for arthritis/arthralgia, pancreatitis, biliary 
disease, proctitis, and gastroesphogeal reflux disease 
(GERD); found that an increased compensable rating was not 
warranted for hepatitis, that a 10 percent rating based upon 
multiple noncompensable service-connected disabilities was 
not warranted; denied special monthly compensation; denied a 
total disability rating based on unemployability; and found 
that no new and material evidence had been received to reopen 
a claim for service connection for a low back disorder.  

2.  No correspondence was received by the RO from the veteran 
within one year of the November 5, 2001 notification of the 
October 31, 2001 decision.  




CONCLUSION OF LAW

The veteran did not file a timely NOD regarding an October 
31, 2001 rating decision, and thus, the determination is 
final.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.109, 20.200, 20.201, 20.302(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Timely Notice of Disagreement

The veteran asserts that he had had good cause for filing a 
late NOD with respect to an October 2001 rating decision that 
denied service connection for arthritis/arthralgia, 
pancreatitis, biliary disease, proctitis, and gastroesphogeal 
reflux disease (GERD); found that an increased compensable 
rating was not warranted for hepatitis, that a 10 percent 
rating based upon multiple noncompensable service-connected 
disabilities was not warranted; denied special monthly 
compensation; denied a total disability rating based on 
unemployability; and found that no new and material evidence 
had been received to reopen a claim for service connection 
for a low back disorder.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
RO within one year from the date that that RO mails notice of 
the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

The November 5, 2001 letter notifying the veteran of the 
October 2001 the rating action was not returned as 
undeliverable.  Thus the notice date of November 5, 2001 is 
appropriate.  The veteran attempted to file an NOD with the 
RO in a VA Form 21-4138, which was dated on November 7, 2002.  
This is date-stamped as received by the RO on November 13, 
2002.  The veteran has supplied photocopies of a receipt 
dated November 7, 2002 from the United States Postal Service 
and a Certified Mail Receipt with a postmark of November 7, 
2002, as well as a domestic return receipt showing delivery 
to the RO on November 8, 2002.  This was untimely.  The 
postmark of November 7, 2002 is more than one year after the 
November 5, 2001 notice.  See 38 C.F.R. § 20.305(a).

The veteran asserts that he had good cause for filing late, 
and submitted a statement from a private examiner in which it 
was reported that the veteran had undergone cataract surgery 
in March 2007, and had complications.  It was opined that 
this stress was the reason he did not get his paperwork back 
to VA on time.  

The time limits within which claimants or beneficiaries are 
required to act to perfect a claim or challenge an adverse VA 
decision may be extended for good cause shown.  Where an 
extension is requested after expiration of a time limit, the 
action required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 C.F.R. § 3.109(b) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) in Corry v. Derwinski, 3 Vet. App. 231 (1992), held 
that there is no legal entitlement to an extension of time 
and that 38 C.F.R. § 3.109(b) commits the decision to the 
sole discretion of the Secretary.  In this case, the veteran 
did not request any extension of time for filing an NOD, and 
he has not demonstrated good cause for an untimely filing of 
a substantive appeal as to this issue.  Regulations allow for 
a full year during which to file a notice of disagreement.  
He had 4 months to disagree prior to his cataracts surgery, 
and after the surgery there is no showing in the record that 
for seven months he was so incapacitated that he was unable 
to file the NOD (see, VA outpatient treatment records dated 
from November 2001 to November 2002).  Even if the appellant 
had stress related to his surgery, a delay of several months 
would not have prevented him from filing a timely notice of 
disagreement.  The Board has considered the appellant's 
explanation but does not conclude that the appellant has 
demonstrated good cause for an untimely filing of a notice of 
disagreement with the October 2001 decision.  

In Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purposes of determining whether a 
claimant timely appealed to the Court under the provisions of 
38 U.S.C.A. § 7266, equitable tolling was available where a 
veteran is able to show that the failure to file was the 
direct result of a mental illness that rendered him incapable 
of rational thought or deliberate decision making or 
incapable of handling his own affairs or unable to function 
in society.  Id. at 1321.  The Federal Circuit cautioned that 
a medical diagnosis alone or vague assertions of mental 
problems, such as submitted in this claim, were not 
sufficient.  See also McPhail v. Nicholson, 19 Vet App. 30 
(2005) (wherein the Court discussed, but did not decide, the 
issue of whether equitable tolling applies under 38 U.S.C.A. 
§ 7105).  

Since it has been decided herein that the veteran did not 
file a timely NOD with respect to the October 2001 rating 
decision, such rating decision is considered final.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the timeliness of the NOD, The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).


ORDER

A timely Notice of Disagreement (NOD) with respect to an 
October 31, 2001 rating decision was not filed and the appeal 
as to this issue is denied.  


REMAND

Records show that the veteran is receiving or that he had 
applied for disability benefits from the Social Security 
Administration (SSA) (see, VA Form 21-8940, received in April 
2000).  The complete medical and administrative records 
related to his Social Security claim have not been obtained.  
Under 38 C.F.R. § 3.159(c), VA will make reasonable efforts 
to help a claimant obtain evidence, such as Social Security 
records, necessary to substantiate a claim, including an 
attempt to reopen a finally decided claim.  Additionally, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that where SSA disability benefits had been granted, a 
remand to obtain SSA records is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187- 88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  The RO should make arrangements to obtain these 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The RO, in an August 2004 rating decision, denied service 
connection for hepatitis C.  In October 2004, the veteran 
submitted a substantive appeal on other issues; however he 
indicated in that document that he also disagreed with the 
earlier denial of service connection for hepatitis C.  A 
statement of the case addressing this issue is not of record.  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 
C.F.R. § 19.26, 19.29 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of its 
decision concerning disability benefits 
applied for by the veteran and as well as 
copies of all medical records used by 
that agency in making its determination.  
Any such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to service 
connection for hepatitis C.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of any issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  Thereafter, review the record, and if 
further development, including examining 
the veteran is warranted, it should be 
undertaken with proper notification.  
Then readjudicate the claims remaining on 
appeal.  If any benefit sought on appeal 
remains denied, and if appropriate, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


